Appeal from a judgment of Supreme Court, Erie County (Tills, J.), entered December 15, 2000, convicting defendant after a jury trial of, inter alia, murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of murder in the second degree (Penal Law § 125.25 [2]) and criminal possession of a weapon in the second degree (§ 265.03). We reject the contention of defendant that Supreme Court erred in refusing to use his proposed jury charge on the mistake of fact defense. The court’s charge on that defense adequately conveyed the appropriate standard to the jury (see People v Adams, 69 NY2d 805, 806 [1987]). The verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]), and the sentence is neither unduly harsh nor severe. Present — Green, J.P., Hurlbutt, Gorski, Lawton and Hayes, JJ.